      Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 1 of 6                    FILED
                                                                                  2020 Sep-02 PM 02:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JOHNNIE FOX,                               )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:19-cv-00919-AKK-JHE
                                           )
SGT. JASPER LAWINSKY, et al.,              )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on July 22, 2020, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted in part and denied in part. Doc. 29. The

court received Johnnie Fox’s objections to the report and recommendation on

August 4, 2020. Doc. 30.

      Specifically, Fox objects to the dismissal of defendant Milton without

prejudice. Doc. 30 at 2. The magistrate judge provided: “Milton has not moved for

summary judgment or filed an answer in this case . . . . Because the plaintiff has not

moved for a default judgment against Milton (see Federal Rule of Civil Procedure

55(b)(2)), the undersigned recommends dismissal of the plaintiff’s claims against

Milton without prejudice.” Doc. 29 at 21, n. 17. Fox argues that “the allegations

against Defendant must be taken as true[,]” and Fox should “still be allowed to move
      Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 2 of 6




for summary judgment against Defendant Milton.” Doc. 30 at 2. Because Fox has

failed to move for a default judgment against Milton pursuant to Federal Rule of

Civil Procedure 55(b)(2), the court agrees that his claims against Milton should be

dismissed without prejudice.

       Fox also objects to the magistrate judge’s recommendation to grant summary

judgment in favor of Lark, Luitze,1 and Rogers on his claims against them in their

individual capacities for failure to intervene. Doc. 30 at 2–3. As to Lark, Fox argues

that Lark’s statements about retrieving a baton or stick from defendant Santa-Maria

are inconsistent, “evidencing that he was trying to hide the truth and save himself

and his fellow officer.” Id. at 2. Even if Lark’s statements about the baton or stick

are inconsistent (which the court does not find to be the case), such an inconsistency

does not support Fox’s claim against Lark for failure to intervene. Fox also asserts

that Lark “knew” that defendant Santa-Maria was about to assault him and that “[i]t

is hard to imagine that [] Lark did not hear [] Fox’s cries for help.” Doc. 30 at 3.

And Fox argues that even if Lark was in the cube, “he could still see Fox heading to

his cell, bleeding profusely.” Id. These statements are unavailing because they are




       1
         As noted by the magistrate judge, Fox incorrectly identified Sgt. Jasper Luitze as Sgt.
Jasper Lawinsky in his complaint. Doc. 29 at 1 n.2.

                                               2
      Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 3 of 6




assumptions, and do not show how Lark failed to intervene before Santa Maria’s

alleged assault.2

       As to Luitze, Fox’s objections are without merit. Fox argues that “[w]ith all

of the assault on inmate allegations, the logical thing to do would have been to

witness the incident so that nothing ‘strange or illegal’ go down between Sgt. and

the inmate” and “[t]he fact that [Luitze] and the other officers left to count is to avoid

the assault on the inmate by staff, which has become a common practice.” Doc. 30

at 3. At best, Fox’s statements about Luitze are conclusory. They do not amount to

evidence that is sufficient to defeat summary judgment.

       Fox also objects to the recommendation that the court dismiss his failure to

intervene claim against Rogers. As Fox puts it, “Rogers has not provided a work log

to support his affidavit prov[ing] that he is not being truthful.” Doc. 30 at 3. Such

an assertion is irrelevant, and overlooks that the magistrate judge recommended

dismissal of the claim against Rogers because Fox admitted that Rogers arrived in

the cell block after the alleged assault. Doc. 29 at 15–16.

       For all these reasons, the court adopts the magistrate judge’s recommendation

that Fox’s claims against Lark, Luitze, and Rogers in their individual capacities for

failure to intervene be dismissed with prejudice.


       2
        Fox argues that Lark “had the duty to intervene and stop Sgt. Santa-Maria from striking
him more.” Doc. 30 at 3 (emphasis added). Obviously, Santa-Maria had already assaulted Fox,
and Fox has not elaborated on additional attacks.
                                              3
      Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 4 of 6




      Fox also objects to the magistrate judge’s recommendation that his claims for

denial of medical care against Luitze and Lark be dismissed. Doc. 30 at 4. Fox

argues that because the magistrate judge found in his favor on this claim against

Rogers, the magistrate judge should have also found in his favor on the claims

against Luitze and Lark. This objection is without merit. Fox also argues that “[i]t

is incredible that Sgt. [Luitze] did not witness or see any blood coming from Fox

after being struck by Sgt. Santa-Maria,” id., and that “Lark could see out of the cube

just as Sgt. [Luitze] heard the arguing and should too have saw the blood coming

from Fox’s mouth.” Id. Both statements are suppositions and do not constitute

evidence.       Accordingly, the court also adopts the magistrate judge’s

recommendation that the claims against Luitze and Lark in their individual

capacities for denial of medical care be dismissed with prejudice

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

magistrate judge’s report is hereby ADOPTED, and the recommendation is

ACCEPTED.

      Accordingly, the court ORDERS as follows:

      1. Defendants’ motion for summary judgment on the claims of excessive

            force, failure to intervene, and denial of medical care against them in their




                                            4
      Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 5 of 6




           official capacities for monetary relief is GRANTED and the claim is

           DISMISSED WITH PREJUDICE;

       2. Defendant Santa-Maria’s motion for summary judgment on the claims of

           excessive force and denial of medical care against him in his individual

           capacity is DENIED;

       3. Defendants Luitze, Lark, and Rogers’s motion for summary judgment on

           the claim of failure to intervene against them in their individual capacities

           is GRANTED and the claim is DISMISSED WITH PREJUDICE;

       4. Defendants Luitze and Lark’s motion for summary judgment on the claim

           of denial of medical care against them in their individual capacities is

           GRANTED and the claim is DISMISSED WITH PREJUDICE;3

       5. Defendant Rogers’s motion for summary judgment on the claim of denial

           of medical care against him in his individual capacity is DENIED.

       6. Fox’s claims for failure to intervene and denial of medical care against

           Defendant Milton in his individual capacity are DISMISSED WITHOUT

           PREJUDICE.




       3
         Although Lark was not included in the “V. Recommendation” section of the Report and
Recommendation, doc. 29 at 20–21, the magistrate judge concluded that Lark’s motion for
summary judgment on the plaintiff’s claim of denial of medical care against him in his individual
capacity was due to be granted. Id. at 18–19. Accordingly, Lark’s motion for summary judgement
is granted, and the claim is dismissed with prejudice.
                                               5
Case 5:19-cv-00919-AKK-JHE Document 31 Filed 09/02/20 Page 6 of 6




This matter is REFERRED to the magistrate judge for further proceedings.



DONE the 2nd day of September, 2020.


                              _________________________________
                                       ABDUL K. KALLON
                                UNITED STATES DISTRICT JUDGE




                                 6
